PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/671,339
Filing Date: 1 Nov 2019
Appellant(s): Covidien LP



__________________
Christopher G. Trainor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 April 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 November 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-8 and 10-17 stand(s) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (US 2013/0075450 A1);
Claim 9 stand(s) rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Bakos (US 2018/0168599 A1); and
Claim 1-17 stand(s) alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bakos.

(2) Response to Argument
Response to Arguments under Section A (35 U.S.C. 102(a)(1) Rejection of Claim(s) 1-8 and 10-17)
Appellant’s Argument A1: 
“Schmid’s staple cartridge 3000 includes staples 3020b that appear to have legs with tips having facets that face towards and away from a central knife slot 3039 of the staple cartridge 2000” (page 9).
Examiner’s Response:
Examiner’s 35 U.S.C. 102(a)(1) rejection of claims 1-8 and 10-17 in the Final Rejection set forth on 16 November 2022 are based on Fig. 86 Schmid, which includes staple 4520, not on Fig. 55.

Appellant’s Argument A2: 
“Schmid’s staple cartridge 4500 includes staples 4520 having legs with tips that appear to be circular… As such, the staples 4520 do not have facets that define a plane that extends in a direction substantially parallel to the longitudinal axis of the cartridge body.”
Examiner’s Response:
Examiner respectfully disagrees. It is clear from Fig. 85 of Schmid that the staples 4520 are cut planarly with both the left two staples and the right two staples having facets facing towards the central knife. See Fig. 85 reproduced below.


    PNG
    media_image2.png
    424
    461
    media_image2.png
    Greyscale

One having ordinary skill in the art would not assume the tips of the staples 4520 to be circular tips for two reasons. First, if all tips were circular, Fig. 86 would not show two staples on the left side to be mirrored or symmetrical to the two staples on the right side. Rather, all four tips would be shown identical (the same reason one having ordinary skill in the art would not assume Fig. 55 or 74 to have circular tips). Second, circular or rounded tips would be illustrated the way Fig. 46 illustrates the staple tips. See Fig. 46 reproduced below.

    PNG
    media_image3.png
    274
    384
    media_image3.png
    Greyscale

As such, Schmid discloses facets that faces the central knife slot, as recited in claims 1, 7, and 15.

Response to Arguments under Section B (35 U.S.C.103 Rejection of Claim(s) 1-17)
Appellant’s Argument B1 (Claim 9): 
“Bakos still does not cure the deficiencies of Schmid regarding independent claim 7” (page 13).
Examiner’s Response:
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Appellant’s Argument B2 (Claims 1-17): 
Bakos paragraph [0557] “teaches away from the staples recited in independent claim 1 since staples would necessarily have facets that towards and away from the knife slot.” (page. 14)
Examiner’s Response:
	Examiner respectfully disagrees. Bakos paragraph [0557] along with Fig. 102 shows that facets 5423 and 5425 face the same direction (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.”). See Fig. 102 reproduced below. 

    PNG
    media_image4.png
    382
    479
    media_image4.png
    Greyscale

Due to the orientation of the staple pockets 5014 shown in Fig. 83, the staples 5420 can be placed with two finite possibilities – that is, with both facets facing towards the central knife slot or away from the central knife slot. Bakos fails to explicitly disclose which direction the facets are facing. Even so, Bakos does not teach away from the possibility that both facets could face the central knife slot.
However, latter part of paragraph [0557] discloses that the tips can either face towards the central knife or away from the central knife (“For example, with forming pockets configured to form different types of staples, the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction”), with clear motivation to bias the staple toward a particular portion of the pocket (paragraph [0557]).
With above disclosure, total of four finite number of identified, predictable solutions are provided for the way the two facets of each staple can be oriented inside the staple pockets: 
Both facets facing away from the central knife slot;
Both facets facing towards the central knife slot;
The proximal facet (assuming left leg of Fig. 102 is the proximal leg) facing towards the central knife slot and the distal facet facing away from the central knife slot; or
The proximal facet facing away the central knife slot and the distal facet facing toward from the central knife slot.
With given evidence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the staples, as disclosed by Bakos, to have each facet facing towards the central knife slot to bias the staple towards the central knife slot as staples are fired and bent during operation. 
For the same reasons, independent claims 7 and 15 and all dependent claims of claims 1, 7 and 15 are obvious in view of Bakos.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HIMCHAN SONG/
Examiner, Art Unit 3731   
                                                                                                                                                                                                     
Himchan Song, Examiner TC 3731


Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                       

/PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.